Exhibit 10.35
EXECUTION VERSION
BRANCH SALE AGREEMENT
Between
AnchorBank, fsb
and
Nicolet National Bank
May 4, 2010

 



--------------------------------------------------------------------------------



 



BRANCH SALE AGREEMENT
          THIS BRANCH SALE AGREEMENT is made as of May 4, 2010 (the
“Agreement”), between AnchorBank, fsb (“Seller”) and Nicolet National Bank
(“Buyer”).
WITNESSETH:
          WHEREAS, Seller desires to transfer certain assets and liabilities of
the branch offices identified on Exhibit A (the “Branches”) to Buyer; and
          WHEREAS, Buyer desires to purchase such assets and assume such assets
and liabilities, in accordance with the terms and conditions set forth in this
Agreement;
          NOW, THEREFORE, in consideration of the mutual agreements contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Seller and Buyer agree as follows:
     1. Transfer of Assets, Liabilities and Deposits. As of 11:59 p.m. on the
Closing Date (as hereafter defined) (the “Effective Time”), Seller will sell,
assign and transfer to Buyer the assets of the Branches as set forth in Section
1(a) as of the Effective Time (the “Assets”), Seller’s obligations with respect
to the Assets and the Deposits (as hereafter defined) of the Branches as of the
Effective Time free and clear of all liens and encumbrances of any kind except
as disclosed in this Agreement or on the attached Exhibits, and Buyer will
purchase the Assets and assume Seller’s obligations with respect to the Assets
and the Deposits.
          (a) Assets. For purposes of this Agreement, “Assets” means all of
Seller’s right, title and interest in and to:
               (1) the leasehold interest owned by Seller in the real estate on
which the Branches are located (as identified on Exhibit A), which leasehold
interest arises out of the leases for the Branches (as identified on Exhibit A)
(the “Leases” and together with the Seller’s leasehold interests, the “Real
Estate”);
               (2) the furniture, fixtures, improvements, equipment and
automated teller machines (“ATMs”), if any, owned by Seller at the Branches
identified on Exhibit B, but excluding signs or other materials bearing the
words “AnchorBank, fsb” or its associated logos, variations or derivatives,
computer software, and licensed goods (the “Fixtures and Equipment”). The
Fixtures and Equipment are listed on Exhibit B to this Agreement, which will be
finalized no later than the final date of the Due Diligence Period (as hereafter
defined);
               (3) all cash on hand at the Branches as of the close of business
on the Closing Date, including vault cash, petty cash, ATM cash, tellers’ cash
and items in the process of collection (the “Cash on Hand”);
               (4) the telephone and facsimile numbers with respect to the
Branches;

-2-



--------------------------------------------------------------------------------



 



               (5) all records, documents, warranties and manuals related to the
Assets transferred and liabilities assumed by Buyer, in whatever form or medium
then maintained by Seller, including those relating to the Deposits and those
records relating to the Loans (as hereafter defined) maintained in electronic
format including on Seller’s “OnBase System” to the extent that such electronic
Records can reasonably be segregated for the Branches and customers
(collectively, the “Records”); and
               (6) the loans listed on Exhibit C, Part I, and shown on Seller’s
books and records as being attributable to the Branches, which have been
accepted for purchase up to the date of execution of this Agreement (the
“Accepted Loans”), together with any additional loans accepted by Buyer between
the date of the execution of this Agreement and the Closing (“Additional
Accepted Loans”) to be identified on Exhibit C, Part II, prior to the Effective
Time, including in each case all accrued but unpaid credits, accrued and unpaid
interest, all promissory notes, liens, mortgages, collateral, security
interests, guarantees, documents, financing statements and other rights and
interests associated therewith (all collectively with the Accepted Loans and the
Additional Accepted Loans referred to as the “Loans”). Loans shall not include
(i) the unfunded portion of outstanding lines of credit or loan commitments; and
(ii) Seller’s credit card accounts. Loans identified on Exhibit C, Part I, shall
be purchased by Buyer at par and shall, in aggregate, with Additional Accepted
Loans on Exhibit C, Part II, total an amount not less than Twenty-Five Million
Dollars ($25,000,000). Additional Accepted Loans to be purchased by Buyer shall
be identified on Exhibit C, Part II and shall be purchased by Buyer at par or at
the rate or rates agreed upon and identified thereon.
          (b) Adverse Events. From the date of this Agreement until the
Effective Time, Seller shall promptly provide to Buyer: (1) written notice of
the occurrence of any Adverse Event (as hereafter defined); and (2) such other
information regarding the Loans as is reasonably requested by Buyer. If Buyer
shall determine during the Due Diligence Period (as defined below) that any of
the Loans has suffered an Adverse Event, or at any time prior to the Closing
Date, if any Loan shall suffer an Adverse Event, Buyer shall have the right to
remove such Loan from Exhibit C, in Buyer’s sole and absolute discretion, and
any such loan or loan participation interest so removed shall no longer be
deemed to be a “Loan” for purposes of this Agreement. Upon Buyer’s request,
Seller shall provide to Buyer a list of Seller loans that have not suffered an
Adverse Event and are not already included as a Loan on Exhibit C from which
Buyer may, upon Buyer’s review of the files relating to any such loans and at
Buyer’s sole discretion, select one or more of such loans to replace any Loan
that has been rejected by Buyer pursuant to this Section 1(b). Without limiting
the foregoing, if the rejection of a Loan by Buyer for reasons of an Adverse
Event would cause the aggregate total of the Loans on Exhibit C to drop below
Twenty-Five Million Dollars ($25,000,000), then Buyer shall use its commercially
reasonable efforts to identify an alternative loan or loans of Seller in total
like principal amount to replace the rejected Loan and Seller shall cooperate in
a commercially reasonable manner with Buyer’s efforts and Buyer and Seller shall
negotiate in good faith the purchase price for any such alternative loan or
loans based on the condition of such loan or loans and the underlying
documentation thereof. “Adverse Event” shall mean, with respect to any Loan,
that: (i) the obligor under such Loan (A) is delinquent in the payment of
principal or interest thereon for more than 30 days, or (B) has defaulted under
or breached any other material provision of any agreement related to such Loan;
(ii) the obligor under such Loan has filed for protection under any bankruptcy
law, is insolvent or

-3-



--------------------------------------------------------------------------------



 



has otherwise suffered a material adverse change in its financial condition;
(iii) Seller has discontinued the accrual of interest with respect to such Loan;
(iv) Seller or any regulatory authority has determined that such Loan should be
classified as “substandard,” “doubtful,” “loss,” “other loans especially
mentioned” or any comparable classifications; (v) such Loan has been listed on
any “watch list” or similar internal report of Seller; or (vi) Seller reasonably
believes that any of the events described in clauses (i) through (v) is
reasonably likely to occur.
          (c) Deposits. For purposes of this Agreement, “Deposits” means the
deposit liabilities shown on Seller’s books and records relating to the Branches
and listed on Exhibit D, including accrued but unpaid interest, both collected
and uncollected funds, health savings accounts, certificates of deposit linked
to retirement plans, business certificates of deposit of customers if Buyer is
purchasing substantially all of the customers’ banking relationships with
Seller, and deposits held by non-discretionary individual retirement accounts
(including Roth IRAs) and qualified retirement plan accounts relating to such
deposits for which Seller acts as custodian or trustee but which are not
administered by a trust department which is an affiliate of Seller and for which
no brokerage account is carried at any affiliate of Seller (“Retirement Plans”),
together with Seller’s rights and responsibilities under any related customer
agreement. “Deposits” do not include: (1) deposits securing loans or other
extensions of credit by Seller or its affiliates if the loans or other
extensions of credit are not included in the Loans; (2) deposits held in
accounts for which Seller or its affiliates act as fiduciary (other than
deposits held by Retirement Plans); (3) deposits held in any Retirement Plan
where the account holder has notified Seller or Buyer of his, her or its
objection to Buyer acting as custodian or trustee of such Retirement Plan;
(4) deposits subject to legal process but not including garnishments or deposits
subject to tax levies; (5) deposits which have been reported as abandoned
property under the abandoned property laws of any jurisdiction; (6) deposits by
Seller or any Seller affiliate; and (7) brokered deposits. Contemporaneously
with the delivery of the preliminary settlement statement pursuant to
Section 3(b), Seller shall provide Buyer with notice of and details concerning
all Deposits that are overdrawn as of the Estimation Date (as hereafter defined)
and Buyer shall be entitled to reject any such overdrafts for Deposits that have
been overdrawn for five (5) or more business days prior to the Estimation Date
in its sole discretion by written notice delivered to Seller not later than one
day prior to the Closing Date. Any such overdrafts rejected by Buyer shall be
retained by Seller.
     2. Closing and Closing Date. The closing (the “Closing”) of the transaction
contemplated by this Agreement (the “Sale”) will take place at the offices of
Michael Best & Friedrich, LLP, 100 E. Wisconsin Ave., Suite 3300, Milwaukee,
Wisconsin, or as Seller and Buyer agree. The Closing will take place on July 16,
2010 or as soon as practicable after the conditions regarding regulatory
approvals have been satisfied, but in any event no later than the later to occur
of (i) thirty (30) days following satisfaction or waiver of the conditions set
forth in Sections 20 and 21, or (ii) one hundred and eighty (180) days from the
date of execution of this Agreement (the “Closing Date”).
     3. Payment.
          (a) The purchase price for the Sale (the “Purchase Price”) will be
payable in cash or other immediately available funds in an amount equal to:

-4-



--------------------------------------------------------------------------------



 



               (1) the aggregate book value of the Deposits as of the Closing
Date, as shown on Seller’s books and records, plus
               (2) the amount of the Rent Credit, which shall be one million six
hundred thousand dollars ($1,600,000); plus
               (3) any amounts prorated pursuant to Section 3(d) owing by Seller
to Buyer; less
               (4) the depreciated book value, as of the Effective Time, of the
Fixtures and Equipment, as shown on Exhibit B; less
               (5) (a) with respect to the Loans listed on Exhibit C, Part I, an
amount equal to the principal of and interest accrued and unpaid on such Loans,
with no reserves applied, as shown on Seller’s books and records as of the
Closing Date, and (b) with respect to the Loans listed on Exhibit C, Part II, an
amount equal to the principal of and interest accrued and unpaid on such Loans,
with no reserves applied, as shown on Seller’s books and records as of the
Closing Date, and applying any discount identified on Exhibit C, Part II with
respect to such Loans; less
               (6) an amount equal to 5% of the Deposits (the “Deposit
Premium”), except that for purposes of the calculation of the Deposit Premium,
Deposits shall not include public funds, repurchase agreements, negotiated rate
accounts on which the applicable rate exceeds by 60 basis points or more the
average rate on comparable accounts as of the date of issue, and those
certificates of deposit issued in principal amounts of $100,000 or more that are
not linked with retirement plans or that are not business certificates of
deposit of customers if Buyer is purchasing substantially all of the customers’
banking relationships with Seller; provided, however, that the Deposit Premium
shall not exceed Five Million Dollars ($5,000,000); less
               (7) any amounts prorated pursuant to Section 3(d) owing by Buyer
to Seller; less
               (8) an amount equal to the Cash on Hand at the Branches as of the
Closing Date.
If the amount calculated above results in a number which is greater than zero
(i.e., the sum of items (1) through (3) above exceed the sum of items
(4) through (8) above), then Seller will transfer the resulting amount to Buyer.
However, if the amount calculated above results in a number which is less than
zero (i.e., the sum of items (4) through (8) above exceed the sum of items
(1) through (3) above), then Buyer will transfer the resulting amount to Seller.
          (b) Initial Payment. On the Closing Date, Seller will transfer to
Buyer or Buyer will transfer to Seller, as the case may be, an amount which
constitutes an estimate of the Purchase Price (the “Initial Payment”),
calculated by using information available to the parties as of the close of
business no more than ten (10) business days prior to the Effective Time (the
“Estimation Date”). Seller will deliver to Buyer on or before the fourth (4th)
business day prior to

-5-



--------------------------------------------------------------------------------



 



the Closing Date a preliminary settlement statement calculating the Initial
Payment to be made on the Closing Date together with updated supporting
information regarding the items used to calculate the Initial Payment, including
an updated Exhibit D and including supporting information for the pro ration of
items under Section 3(d). Buyer shall have the opportunity to review such
statement and Buyer shall notify Seller of any objections Buyer has to such
statement no later than two (2) business days prior to the Closing Date. Prior
to Closing, Seller and Buyer shall agree upon the information and calculations
set forth in such preliminary settlement statement.
          (c) Final Payment. Within thirty (30) days after the Effective Time,
Seller will deliver to Buyer a final settlement statement that shall include
appropriate post-closing adjustments based upon actual Deposits and Loans as of
the Effective Time on the Closing Date and cash transactions that took place on
the Closing Date or that took place prior to the Closing Date but were not
reflected in the preliminary settlement statement, together with updated
supporting information regarding the items used to calculate the Final Payment
(as hereafter defined), including an updated Exhibit D and including supporting
information for the pro ration of items under Section 3(d). Within fifteen
(15) days of Buyer’s receipt of the preliminary settlement statement, either
Buyer or Seller shall notify the other of any disputes or discrepancies with
respect to such final settlement statement. Absent a dispute or discrepancy,
Seller will transfer to Buyer or Buyer will transfer to Seller, as the case may
be, the difference between the Final Payment and the Initial Payment on or
before the end of such fifteen (15) day period. The amount constituting the
difference between the Initial Payment and the Final Payment will bear interest
from the Closing Date to the date of payment of the Final Payment at a rate
equal to the weighted average of the rates on overnight federal funds
transactions as determined by the Federal Reserve Bank of Chicago. This interest
will be paid along with the Final Payment.
          (d) Prorated Items. For purposes of calculating the Initial Payment
and the Final Payment, as appropriate, special assessments on the Real Estate
and paid by the tenant under the Leases, rents payable under the Leases
(including any amounts of additional rents, real and personal property taxes,
insurance costs, CAM charges and estimates, and all other charges due under the
Leases, based on the formula for payment contained in the Leases), utility
payments, insurance premiums and similar expenses if required by the Leases,
unless the Landlord under that Lease accepts Buyer’s replacement insurance,
employment taxes relating to the employees, state or federal taxes collected but
not remitted, workers compensation payments for employees, FDIC premiums and
credits relating to the Deposits and any other expenses (provided that Buyer
shall only be required to pay pro rated FDIC premiums when and to the extent
Buyer is able to obtain credit for such premiums from the FDIC based on Buyer’s
rate of assessment that it pays to the FDIC), accruals and payments relating to
the Assets or the Deposits will be prorated as of the Effective Time. Seller
will receive a proportionate monetary adjustment to the extent an item has been
prepaid by Seller for a period extending beyond the Effective Time, and Buyer
will receive a proportionate monetary adjustment to the extent that an item has
been deferred by Seller to a time extending beyond the Effective Time. Any
items, including credits for FDIC insurance premiums, which would appropriately
be subject to proration but which cannot be prorated by the date the Final
Payment is made will be prorated as soon as the requisite information is
available and will be paid promptly by the appropriate party after this time.
Any security deposit or other

-6-



--------------------------------------------------------------------------------



 



deposit paid under the Leases and assigned to the Buyer under the Leases shall
be credited to Seller.
     4. Access and Investigation. Commencing on May 5, 2010, and continuing for
a period of fifteen (15) days thereafter, (the “Due Diligence Period”), Seller
shall permit Buyer reasonable access to the Branches and to the books and
records of the Branches to conduct a review of the Branches, including the
Fixtures and Equipment, and to evaluate the feasibility of the transactions
contemplated herein (“Due Diligence”). Not later than three (3) business days
following the end of the Due Diligence Period, Buyer shall notify Seller that
Buyer wishes to terminate this Agreement (in which case this Agreement shall be
deemed terminated without premium or penalty) or proceed to close the Sale (in
which case the parties shall proceed to close the Sale). Failure to give notice
within the time provided for herein shall be deemed a notice to proceed to close
the Sale.
     5. Transfer of Real Estate. The Real Estate of the Branches will be
conveyed under the following terms and conditions:
          (a) Inspection.
               (1) For a period of thirty (30) days following the date of this
Agreement, Buyer, at its expense, may conduct reasonable investigations and
inspections of the Leases and the Real Estate as Buyer deems appropriate
(excluding environmental studies, and excluding any investigation or testing
which is prohibited by the applicable Lease) to determine that the Real Estate
is fit for Buyer’s purposes and in the condition required by Buyer. Seller shall
assist Buyer in securing from the landlord under the Leases (each a “Landlord”),
an Estoppel Letter and a Landlord Consent to Assignment, in form and substance
as attached hereto as Exhibits E and F, respectively. In the event Buyer
determines the Real Estate is not fit for Buyer’s purposes or in the condition
required by Buyer, or if each Landlord has not executed an Estoppel Letter and
Landlord Consent to Assignment, in the form as shown in such exhibits, or such
other form as is reasonably satisfactory to Buyer and Seller, Buyer will have
the option to: (A) terminate this Agreement by giving written notice of
termination to Seller within thirty-five (35) days following the date of this
Agreement (time being of the essence); or (B) accept the Real Estate, the
Estoppel Letter and Landlord Consent to Assignment for the Branches in its
condition at the time with no reduction in the price allocated to the Real
Estate, in which case this contingency will be deemed waived. In the event Buyer
fails to make a timely objection under this section, this contingency will be
deemed waived.
               (2) Buyer will have the right to enter the Real Estate and
conduct the inspections and investigations described in subsection (1) during
normal business hours and upon at least two (2) business days’ advance written
notice to Seller. Buyer’s activities on the Real Estate will not include
intrusive tests or inspections without Seller’s prior written consent. Buyer
will not interfere with the business activities being conducted on the Real
Estate during the times of access, will not contact the Landlord directly, will
not take any action to violate any of the Leases, and Buyer, at its expense,
will fully repair and restore all damage and alterations to the Real Estate
caused by or on behalf of Buyer and will indemnify Seller for any other loss
Seller incurs as the result of Buyer’s activities on the Real Estate. Buyer may
not enter into any

-7-



--------------------------------------------------------------------------------



 



agreements with any Landlord, or governmental authority, which would bind Seller
or the Real Estate, either prior to the Closing Date, or after termination of
this Agreement.
          (b) Condition of Real Estate. The waiver or deemed waiver of Buyer’s
option to terminate and the completion of the Closing each constitute conclusive
evidence that Buyer is satisfied with the condition of the Leases and Seller’s
interest in the Real Estate. In closing this transaction and completing its due
diligence, Buyer will be relying exclusively on its own inspections and reviews
and not upon any express or implied representation or warranty of Seller. Except
as set forth herein, Seller has made no express or implied representation or
warranty regarding the condition of the Real Estate (whether environmental or
otherwise).
     6. Seller’s Closing Documents. Seller will provide Buyer with the following
documents on the Closing Date:
          (a) Bill of Sale. A bill of sale executed by Seller and conveying the
Assets (excluding the Real Estate) to Buyer, in the form of Exhibit G hereto.
          (b) Assignment and Assumption Agreements. Assignment and assumption
agreements executed by Seller whereby Seller assigns all of its right, title and
interest in and to and whereby Buyer assumes the liabilities and obligations of
Seller with respect to the Deposit accounts and the Loans, and an Assignment,
Transfer and Appointment of Successor Custodian for Individual Retirement
Accounts (each in the form attached as Exhibit H hereto)(the “Assignments”).
          (c) Seller’s Officer Certificate. A certificate from Seller with
respect to the representations and warranties in this Agreement, the
satisfaction by Seller of the covenants and agreements in this Agreement, and
resolutions authorizing the transaction contemplated by this Agreement.
          (d) Other Documents. Other documents as are reasonably required by
Buyer.
          (e) Leases. Assignment and assumption agreements with respect to the
Leases, in form and substance acceptable to Buyer, Seller and the Landlords (the
“Assignment of Leases”), together with the original of each Landlord’s Estoppel
Letter and Landlord Consent to Assignment (which shall be agreed to by Seller
and Buyer and listed on Exhibits E and F to this Agreement within thirty
(30) days from the date of this Agreement) executed by Seller and each landlord
under the Leases.
     7. Buyer’s Closing Documents. Buyer will provide Seller with the following
documents on the Closing Date:
          (a) Receipt. A receipt from Buyer with respect to the Assets, in the
form of Exhibit G hereto.
          (b) Assignment and Assumption Agreement. The Assignments executed by
Buyer.

-8-



--------------------------------------------------------------------------------



 



          (c) Buyer’s Officer Certificate. A certificate from Buyer with respect
to the representations and warranties in this Agreement, the satisfaction by
Buyer of the covenants and agreements in this Agreement, resolutions authorizing
the transaction contemplated by this Agreement and required regulatory
approvals.
          (d) Other Documents. Other documents as are reasonably required by
Seller.
          (e) Leases. The Assignment of Leases, executed by Buyer.
     8. Seller’s Actions at Closing. At or before the Effective Time, Seller
will take the following actions with respect to the transfer of the Assets,
Deposits and liabilities relating to the Assets:
          (a) Assignment Forms. Except as otherwise agreed, Seller will evidence
the transfer of the Loans to Buyer by providing the following documentation:
(1) for each Loan secured by real estate, Seller will provide a standard
assignment of mortgage form in recordable form (the recording fee for which will
be paid by Buyer); (2) for each Loan secured by collateral described in uniform
commercial code filings, Seller will provide a standard uniform commercial code
assignment form (the filing fee for which will be paid by Buyer); (3) for Loans
secured by vehicles and boats, at its option Seller will provide either an
appropriate assignment form or a limited power of attorney authorizing Buyer to
sign appropriate documentation which evidences the transfer of the loans to
Buyer on the records of the Wisconsin Department of Transportation and/or the
Wisconsin Department of Natural Resources. Seller shall provide to Buyer copies
of all such assignments for its review not later than thirty (30) business days
prior to Closing.
          (b) Branch Records. Seller will deliver to Buyer the Records
(including all Records, such as loan files, maintained in electronic format and
including Records maintained on the “OnBase System”, to the extent that such
electronic Records can reasonably be segregated for the Branches and customers)
and all keys, security codes, combinations and similar items required for entry
to and use of the Branches.
          (c) Employee Records. Seller will deliver to Buyer its records
relating to the hiring date, payroll history, compensation and benefit plan
records of the employees of the Branches that are hired by Buyer.
          (d) Other Matters. Seller will cooperate with Buyer for other matters
relating to the assignment and transfer of the Assets, Deposits and the
liabilities related to the Assets, including the establishment of a schedule of
charges with respect to conversion of data processing for the Loans and Deposits
and other future services which may be required by Buyer.
     9. Transitional Matters.
          (a) Data Conversion. As soon as practicable following the date of this
Agreement, Seller shall provide Buyer with applicable product functions and
specifications relating to the data processing support required for the Deposits
and Loans being assumed and purchased hereunder. As soon as practicable
following the date of this Agreement, Seller shall provide to Buyer file formats
relating to the Deposits

-9-



--------------------------------------------------------------------------------



 



and Loans and up to two sets of test tapes related to the Deposits and Loans in
such form as agreed between Seller and Buyer. If Buyer requests more than two
sets of test tapes, Seller shall provide additional test tapes at Buyer’s
expense. Buyer shall review and analyze such materials, including the file
formats and test tapes, and shall advise Seller in writing of any defects or
concerns relating thereto not later than fifteen (15) business days following
receipt thereof.
          (b) Notices. Buyer will, at its expense, give all required notices to
the Branches’ customers, including any transfer notices required by
Regulation DD issued by the Federal Reserve Board and the Real Estate Settlement
Procedures Act and Regulation X issued thereunder. Buyer will, at its expense
and without charge to the Branches’ customers, promptly notify the customers of
Buyer’s assumption of the Deposits and furnish each customer that holds demand
deposits or NOW accounts with checks on Buyer’s forms and with instructions to
utilize Buyer’s checks and destroy unused checks of Seller. Buyer will notify
the customers of the date after which it will no longer honor checks, drafts and
withdrawal orders on forms provided by Seller and carrying Seller’s imprint.
Buyer and Seller shall equally share the expense of notifying all customers of
the Branches by letter, reasonably acceptable to Buyer, of Buyer’s pending
assumption of the Deposits, and that, effective as of the close of business on
the business day prior to the Closing Date or such other time as Seller and
Buyer shall agree, Seller’s debit card and ATM services will be terminated.
          (c) ATM and Debit Cards. Buyer and Seller shall promptly agree to
appropriate procedures and timing for deactivating Seller’s ATM and debit cards
with the goals of fostering a smooth transition process and reducing the number
of ATM and debit card transactions that must be settled post-closing. All
transactions and activity related to Seller’s ATM and debit cards following the
Closing Date that are received or forwarded to Seller will be accepted and
forwarded by Seller to Buyer and accounted for on a daily settlement sheet to
include all trailing post-closing transactions. Seller agrees to notify its
processor to deactivate Seller’s debit cards at such time as agreed by Seller
and Buyer and Seller agrees to forward all transactions related thereto directly
to Buyer. Seller agrees to deactivate any ATMs in the Branches and otherwise
located in Brown County, Wisconsin, on or before the close of business on the
Closing Date. Buyer and Seller agree to cooperate with each other to assure that
all transactions originated through the ATMs or originated with the ATM cards
prior to or on the Closing Date shall be for the account of Seller and all
transactions originated after the Closing Date shall be for the account of
Buyer.
          (d) Signs. Prior to the Closing, Seller shall cooperate with any
reasonable requests of Buyer directed to obtaining specifications for the
procurement of new signs of Buyer’s choosing for installation by Buyer
immediately following the close of business on the Closing Date; provided,
however, that Buyer’s receipt of all sign specifications shall be obtained by
Buyer in a manner that does not significantly interfere with the normal business
activities and operations of the Branches and shall be at the sole and exclusive
expense of Buyer. On or prior to the Closing Date, Seller shall, at its expense,
remove all signs at the Branches containing or including Seller’s name or logo.
It is understood by the parties hereto that, with the exception of the signs,
all mounting facilities for the signs shall be considered as Fixtures and
Equipment for purposes of this Agreement.

-10-



--------------------------------------------------------------------------------



 



          (e) Payment of Items. Buyer will pay in accordance with law and
customary banking practices all properly drawn and presented checks, drafts and
withdrawal orders presented to Buyer drawn on the checks, drafts or withdrawal
order forms provided by Seller and in all other respects discharge, in the usual
course of the banking business, the duties and obligations of Seller with
respect to the Deposits; provided, however, that any obligations of Buyer
pursuant to this Section 9(b) to honor checks, drafts and withdrawal orders on
forms provided by Seller and carrying its imprint (including its name and
transit routing number) shall not apply to any checks, drafts or withdrawal
orders or returned items presented to Buyer more than ninety (90) days following
the Closing Date.
          (f) IRS Reporting. Seller shall submit and file any required reports
on IRS Forms 1098 and 1099 as well as all other informational tax reports with
respect to interest paid on Deposits for the periods prior to and through the
Closing Date and Buyer shall submit and file any required reports on IRS
Form 1098 and 1099 as well as all other informational tax reports with respect
to interest paid on Deposits for the periods beginning after the Closing Date.
          (g) Settlement of Items. Prior to the Effective Time, Seller and Buyer
will develop appropriate procedures and arrangements (which may include
establishment by Buyer of a settlement account with Seller) to provide for
settlement by Buyer of checks, drafts, withdrawal orders, returns and other
items that are drawn on or chargeable against Deposits after the Effective Time.
Seller will cooperate with Buyer and take reasonable steps requested by Buyer to
ensure that, for the period of time after the Effective Time as the parties may
agree, each check, draft or withdrawal order drawn against Deposits encoded for
presentment to Seller or to any bank for the account of Seller is delivered to
Buyer in a timely manner and in accordance with applicable law and clearinghouse
rule or agreement.
          (h) Stop Payment Items. Buyer will honor stop payment orders initiated
prior to the Effective Time and reflected in stop payment documents delivered to
Buyer. If following receipt of appropriate stop order documentation, Buyer makes
a payment in violation of an order, Buyer will be solely liable for the payment
and will indemnify, hold harmless and defend Seller from and against all claims,
losses and liabilities, including reasonable attorney fees and expenses, arising
out of the payment.
          (i) Returned Items. Buyer will pay promptly to Seller an amount equal
to the amount of any checks, drafts or withdrawal orders credited to the
Deposits on or before the Effective Time which are returned to Seller or Buyer
after the Effective Time as uncollectible, less the Deposit Premium percentage
for the returned item.
          (j) Post-Closing Payments. Seller promptly will remit to Buyer all
payments on Loans and amounts intended as Deposits or otherwise relating to the
Loans or Deposits that are received by Seller after the Effective Time. If the
balance due on any Loan has been reduced by Seller as a result of a payment by
check or other instrument received prior to the Effective Time and if the paying
instrument is returned to Seller after the Effective Time as uncollectible, an
amount equal to the reduction will be paid by Buyer to Seller and Seller will
assign all right, title and interest in the uncollectible item to Buyer.

-11-



--------------------------------------------------------------------------------



 



          (k) Government Checks. Upon a request after the Effective Time from a
state or federal agency to reclaim funds relating to forged social security
checks, unemployment checks or welfare checks credited by Seller prior to the
Effective Time from a Deposit transferred to and assumed by Buyer, Buyer will
honor the request and pay the amount requested, up to the amount of collected
funds in the account relating to the request as of the date of such request.
Seller will remain liable for remitting any deficiency.
     10. Employees of the Branches. The parties shall follow the following
procedure in dealing with employees of Seller who are employed in the Branches
(the “Employees”) regarding employment after the Closing Date:
          (a) Within fifteen (15) days after the date hereof, Seller shall
deliver to Buyer a true and complete list of all Employees by name, date of hire
and position in the Branches as of the date hereof, together with copies of the
personnel files, which shall include documents pertaining to qualifications for
employment, promotion, transfer, additional compensation, termination or other
disciplinary actions, but shall not include any health records, of the Employees
who provide Seller with their written consent thereto. Upon reasonable notice
from Buyer, Seller shall allow Buyer to interview any and all Employees for the
purposes set forth in this Section 10.
          (b) Buyer shall interview all Employees who are interested in seeking
employment with Buyer and whom Buyer has an interest in employing and, within
forty-five (45) days after the date hereof, shall deliver to Seller a
confidential list setting forth those Employees to whom Buyer intends to offer
employment on the Closing Date (“Designated Employees”) and the position to be
offered to each Designated Employee. After Buyer provides to Seller the list of
Designated Employees, Seller may at its option approach any Employee, other than
a Designated Employee, to discuss opportunities for such Employee to transfer to
other positions with Seller after the Closing Date. Notwithstanding anything
herein to the contrary, Buyer shall have no obligation to offer employment to
any of Seller’s employees.
          (c) Seller and Buyer shall cooperate in order to permit Buyer to train
those Designated Employees at the Branches who choose to accept offered
employment with Buyer. Seller shall, as scheduled by Buyer for reasonable times
and subject to Seller’s reasonable approval (such that Seller’s ongoing
operations at the Branches shall not be materially disrupted) excuse such
Designated Employees from their duties at the Branches for the purpose of
training and orientation by Buyer during the three week period prior to the
Closing Date. Seller shall be responsible for the payment of the salary of such
Designated Employees during such training for a maximum of eight (8) hours per
Designated Employee and Buyer shall reimburse Seller for the payment of the
salary of such Designated Employees during any additional training.
          (d) The terms of employment (including, without limitation, position,
salary and benefits) of each Designated Employee shall be determined solely by
Buyer in its sole and absolute discretion. Designated Employees hired by Buyer
will be, to the extent permitted by applicable law and the terms of Buyer’s
benefit plans, immediately eligible to participate in all employee welfare
benefit plans and other fringe benefits and perquisites extended to employees
holding comparable positions with Buyer, and will be given immediate credit
under all employee

-12-



--------------------------------------------------------------------------------



 



benefit plans covering employees of Buyer in existence at the Effective Time for
length of service with Seller or any of Seller’s affiliates. Designated
Employees will be given credit for their respective years of service with Seller
or any of Seller’s affiliates for purposes of determining their participation
and vesting (but not for funding and/or accrual of benefits) in the retirement
and other benefit plans of Buyer. Buyer will admit Designated Employees to its
retirement plan on the first entry date following the Effective Time for which
such Designated Employees are eligible and will permit them to roll any payments
from the retirement plan of Seller or Seller’s affiliates, as permitted by IRS
regulations.
     11. Record Retention and Access. Buyer will preserve and safely keep, for
so long as may be required under applicable law, the records transferred to
Buyer under this Agreement. Upon not less than three (3) business days’ prior
notice, Buyer will permit Seller, at its expense, to inspect, make extracts from
or copies of the records as Seller requests, provided that Seller’s activities
will not unreasonably interfere with Buyer’s business operations and Seller’s
inspection and/or extraction will not require Buyer to breach any obligation of
confidentiality, violate any law, regulation or order regarding disclosure of
information or reveal any proprietary information, trade secrets or marketing or
strategic plans. Seller will treat this information as confidential.
     12. Taxes. Except as provided in this Agreement, all sales taxes, transfer
taxes, ad valorem taxes and recordation fees or similar taxes or fees which are
payable or arise as a result of this Agreement or consummation of the
transactions contemplated hereby will be paid by the party upon whom such taxes
are imposed. Sales taxes on the Assets, if any, will be paid by Buyer.
     13. Seller’s Representations and Warranties. Seller represents and warrants
to Buyer as follows:
          (a) Corporate Status. Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is chartered.
          (b) Corporate and Other Authority. Seller has full corporate power and
authority to carry on the business of the Branches as presently conducted and to
lease the Real Estate under the Leases. The execution, delivery and performance
of this Agreement and the Sale have been duly authorized by all necessary
corporate action on the part of Seller. No approvals or consents are required to
execute and deliver this Agreement and to consummate the Sale other than the
appropriate regulatory approvals and third party consents for the assignment of
contractual obligations, where required, and the Landlord Consent to Assignment.
          (c) Absence of Conflict, Breach or Violation. Neither the execution
and delivery of this Agreement nor the consummation of the Sale, will:
(1) result in a breach of Seller’s Articles of Incorporation or By-Laws;
(2) result in a material breach of any term, condition or provision of, give
rise to any right of termination, cancellation or acceleration with respect to
or result in the creation of any material lien, charge or encumbrance upon any
property or asset of Seller used in connection with the business of the
Branches, pursuant to any note, bond, mortgage, indenture, license, agreement or
other written instrument or obligation to which Seller

-13-



--------------------------------------------------------------------------------



 



is a party, other than the Landlord Consent to Assignment required under the
Leases; or (3) subject to the receipt of the appropriate regulatory approvals,
violate any statute, law, writ, injunction, decree, regulation or order of any
governmental or regulatory authority applicable to Seller.
          (d) Binding Obligation. This Agreement constitutes the legal, valid
and binding obligation of Seller (subject to receipt of the appropriate
regulatory approvals) enforceable in accordance with its terms, except as the
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, conservatorship, receivership or similar laws affecting
the enforcement of creditors’ rights generally and general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).
          (e) Title to Assets. Seller is the sole owner of each of the Assets
free and clear of any mortgage, lien, encumbrance or restriction of any kind or
nature, but subject to the terms of the Leases.
          (f) Real Estate. Except as otherwise provided in this Agreement,
Seller makes no representation with respect to the condition of the Real Estate
(environmental or otherwise). Seller has not received any notices that it is not
in compliance with any applicable laws, regulations, statutes, rules and
restrictions pertaining to and affecting the Real Estate. There is no
condemnation or similar proceeding pending or to the Seller’s knowledge
threatened which would preclude or impair the use of the Branches as presently
being used in the conduct of the business of Seller. Seller is not subject to
any agreement, order, judgment, decree or memorandum by or with any court,
governmental authority, regulatory agency or third party imposing liability with
respect to the Real Estate or limiting or restricting the use of the Real Estate
materially as currently being used. There are no agreements, contracts, leases,
occupancy agreements, licenses or possessory agreements, written or oral,
entered into by Seller or otherwise known to Seller that would affect or impair
the use or operation of the Real Estate, but subject to the Lease terms. There
are no unsatisfied requests received by Seller for repairs, restorations or
improvements with respect to the Real Estate from any person, entity or
authority, including any tenant, landlord, insurance carrier or governmental
authority. The Real Estate is being purchased in “as is” condition.
          (g) Compliance with Environmental Laws. To the knowledge of Seller,
neither Seller, nor Seller’s employees, agents or invitees have used, stored,
deposited, treated, recycled or disposed of any substances at the Branches,
which substances if known to be present on, at or under such property would
require clean-up, removal or some other remedial action under any Environmental
Law. There is no legal, administrative, arbitral or other proceeding, claim,
action, cause of action or governmental investigation pending or, to the best
knowledge of Seller, threatened which seeks to impose on Seller in connection
with the Branches any material liability arising under an Environmental Law.
Seller has delivered to Buyer true and complete copies and results of all
reports, studies, analyses, tests or monitoring possessed or initiated by Seller
pertaining to the Real Estate, including without limitation all documents
related to any Phase I environmental assessment or physical examination and
investigation of the Real Estate. For purposes of this Agreement, “Environmental
Law” means any federal or state law, regulation or common law ruling applied by
a federal or state court or agency that governs: (A) health, safety

-14-



--------------------------------------------------------------------------------



 



and sanitation; (B) the protection of the environment or human health or
welfare; (C) the presence, investigation, correction, abatement, remedy,
restoration or cleanup of a Hazardous Substance; (D) the closure of a treatment,
storage or disposal facility; (E) the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of a Hazardous
Substance; (F) the protection of the environment from spilled, released,
discharged or deposited Hazardous Substances; or (G) the reimbursement or
contribution for the costs of responding to the presence of a Hazardous
Substance. “Hazardous Substance” means a substance, contaminant, pollutant,
chemical, material or waste which is considered to be hazardous or toxic under
an Environmental Law.
          (h) Condition of Assets. The Fixtures and Equipment are being
purchased in “as is” condition.
          (i) Loans.
               (1) All of the Loans were made in accordance with the customary
lending standards of Seller in the ordinary course of business. The Loans are
evidenced by documentation reasonably necessary to create the obligations
described therein, and are consistent with the customary and ordinary past
practices of Seller. Without limiting the generality of the foregoing, to
Seller’s knowledge each of the notes, documents and agreement entered into in
connection with the Loans (the “Loan Agreements”) has been executed by the
respective obligors, each of whom, at the time of such execution, had capacity
or authority to contract, as applicable, and any signature on any Loan Agreement
is the true signature of the obligor on the Loan involved.
               (2) Each Loan was solicited, originated and currently exists in
material compliance with all applicable requirements of federal laws and
regulations promulgated thereunder and to the extent, if any, that their
applicability to Seller is not preempted by federal laws and regulations, state
and local laws and regulations promulgated thereunder (for purposes of this
clause (2), a Loan would not be in material compliance if the noncompliance
adversely affects the value or collectability of the Loan or subjects the lender
to any penalty or liability).
               (3) Seller has provided to Buyer a true and accurate file of each
Loan, including accrued and unpaid interest thereon, which data shall be updated
at and as of the Estimation Date and which data shall be further updated as of
the Closing Date, and, in each case as updated, shall be true and accurate as of
such date. There are no misrepresentations of material facts made by officers or
employees of Seller in the credit files relating to the Loans. As of the Closing
Date, Seller will have delivered to Buyer the originals of all the Loan
Agreements, including the promissory notes and other documentation relating to
the Loans and the documentation relating to the collateral securing the Loans.
               (4) None of the Loans is presently serviced by third parties, and
there are no obligations, agreements or understandings whatsoever that could
result in any such Loan becoming subject to any such third party servicing.

-15-



--------------------------------------------------------------------------------



 



               (5) The Loans are enforceable against each of the obligors
thereto in accordance with their terms, subject to bankruptcy, insolvency,
reorganization and other similar laws affecting the enforcement of creditors’
rights, generally and to general principles of equity, whether considered in a
proceeding at law or in equity. To Seller’s knowledge, there is no valid claim
or valid defense (including the defense of usury) to the enforcement of any Loan
or a valid right of setoff or rescission and no such right has been asserted
with respect thereto.
               (6) Seller is not in default under any of the Loans. To Seller’s
knowledge, no event has occurred, which with the passage of time, will cause any
obligor to be in a default under any Loan, and to Seller’s knowledge, no obligor
under any Loan is in default thereunder.
               (7) Each of the Loans may be assigned to Buyer without the
approval or consent of any obligor.
          (j) Collateral. With respect to each Loan that is secured by
collateral, all required actions have been properly taken to create a perfected
mortgage or security interest in the respective collateral and, except as set
forth on Schedule 13(j), each such Loan is secured by a senior perfected
mortgage or security interest in the collateral in favor of Seller as mortgagee
or secured party and fully enforceable in favor of Seller. No collateral has
been released from the lien granted to Seller or subordinated to a claim of a
third party (or any other claim against the borrower held by Seller) unless
approved by Seller and documented in the Records. As of the date hereof Seller
has not issued any letters of credit included in, or in respect of, any Loans.
          (k) Third-Party Claims. There are no claims, actions, suits or
proceedings of any kind in any court or before any governmental authority or
arbitration board or tribunal, that are pending or, to Seller’s knowledge,
threatened against or affecting Seller, the Assets or the Deposits, that, if
determined adversely to Seller, could: (i) reasonably be expected to have a
material adverse effect on the Assets or the Deposits; or (ii) prohibit
consummation of the Sale. There is no decree, judgment, or order of any kind in
existence, against, affecting or restraining Seller or any of its officers,
employees, or directors, from taking any actions of any kind in connection with
the performance of this Agreement and the Sale.
          (l) Deposit Liabilities. Exhibit D includes a true and accurate list
of all Deposits, and related information, prepared as of a date within two
(2) days prior to the date of this Agreement. Exhibit D shall be updated at and
as of the Estimation Date and the Closing Date, and, in each case as updated,
shall be true and accurate as of such date. All of the Deposits domiciled at the
Branches were accepted and remain in compliance in all material respects with
all applicable laws, orders and regulations. All of the Deposits were originated
and administered and are in compliance with the documents governing the relevant
type of Deposit. Seller has properly accrued interest on the Deposits, and the
Records respecting the Deposits accurately reflect such accruals of interest.
The Deposits are in all material respects genuine and enforceable obligations of
Seller. The balance of each Deposit as shown on Seller’s books and records as of
the close of business on the Closing Date will be true and correct in all
material respects. Seller has the right to transfer or assign each of the
Deposits to Buyer subject to receipt of applicable regulatory approvals. The
Deposits are insured to the maximum extent permitted by the FDIC. Seller has
filed all reports and paid all premiums required under the Federal Deposit
Insurance

-16-



--------------------------------------------------------------------------------



 



Act, as amended, with respect to the maintenance of deposit insurance. No action
is pending, or to the knowledge of Seller, threatened by the FDIC with respect
to the termination of deposit insurance with respect to the Deposit Liabilities.
          (m) No Violation of Laws. Seller is in compliance in all material
respects with all statutes and regulations applicable to the conduct of its
banking business at the Branches and has not received written notification from
any agency or department of federal, state or local government asserting a
violation of any such statute or regulation, threatening to revoke any license,
franchise, permit or government authorization material to the conduct of the
banking business at the Branches or restricting the operation of the banking
business at the Branches.
          (n) Certain Labor and Employment Matters. Seller has provided or made
available to Buyer a complete list of all employees employed at the Branches.
There are no labor controversies pending, or to the best knowledge of Seller,
threatened against Seller with respect to the operation of the Branches.
          (o) No Defaults. Seller is not in material default under any material
agreement, commitment, arrangement, insurance policy or other instrument
relating to the Branches, including, without limitation, the Leases, and to the
best knowledge of Seller there has not occurred any event that, with the lapse
of time or giving of notice or both, would constitute such a default. The Leases
may be assigned to Buyer by Seller without the approval or consent of any other
person, other than the Landlords with respect to the Leases. Seller has
delivered to Buyer true and correct copies of each of the Leases and all
attachments and addenda thereto
          (p) Governmental Notices. Seller has not received notice from any
federal or state governmental agency indicating that it would oppose or not
grant or issue its consent or approval, if required, with respect to the Sale.
The most recent CRA rating received by Seller was not less than “satisfactory.”
          (q) No Adverse Litigation. There is no investigation, action,
arbitration, suit, proceeding or claim or governmental proceeding pending or, to
the best knowledge of Seller, threatened against Seller which would materially
and adversely affect the Sale.
     14. Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller as follows:
          (a) Corporate Status. Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is chartered.
          (b) Corporate Authority. Buyer has full corporate power and authority
to consummate the transaction contemplated by this Agreement. The execution,
delivery and performance of this Agreement and the Sale have been duly
authorized by all necessary corporate action on the part of Buyer. No other
approvals or consents are required to consummate the Sale other than the
appropriate regulatory approvals and third party consents for the assignment of
contractual obligations, where required, and the Landlord Consent to Assignment.

-17-



--------------------------------------------------------------------------------



 



          (c) Absence of Conflict or Breach. Neither the execution and delivery
of this Agreement nor the consummation of the Sale will: (1) result in a breach
of Buyer’s Articles of Incorporation or By-Laws; (2) result in a breach of any
material term, condition or provision of, give rise to any right of termination,
cancellation or acceleration pursuant to any material note, bond, mortgage,
indenture, license, agreement or other material instrument or obligation to
which Buyer is a party or by which Buyer is bound; or (3) subject to the receipt
of the appropriate regulatory approvals, violate or conflict with any statute,
law, decree, regulation or order of any governmental or regulatory authority
applicable to Buyer.
          (d) Binding Obligation. This Agreement constitutes the legal, valid
and binding obligation of Buyer (subject to receipt of the appropriate
regulatory approvals) enforceable in accordance with its terms, except as the
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, conservatorship, receivership or similar laws affecting
the enforcement of creditors’ rights generally and general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).
          (e) Third-Party Claims. There are no claims, actions, suits or
proceedings of any kind in any court or before any governmental authority or
arbitration board or tribunal that are pending or, to Buyer’s knowledge,
threatened against or affecting Buyer that, if determined adversely to Buyer,
could: (i) reasonably be expected to have a material adverse effect on Buyer; or
(ii) prohibit consummation of the Sale. There is no decree, judgment, or order
of any kind in existence, against, affecting or restraining Buyer or any of its
officers, employees, or directors from taking any actions of any kind in
connection with the performance of this Agreement and the Sale.
          (f) Regulatory Matters. Buyer has received no notice or communication
from any state or federal banking regulatory agency or authority indicating that
such agency or authority would, and Buyer has no reason to believe any such
agency or authority would, object to, or withhold any approval or consent
necessary for, the consummation by Buyer of the Sale. There are no pending or,
to the best of Buyer’s knowledge, threatened legal or governmental proceedings
against Buyer or any affiliate of Buyer that would affect Buyer’s ability to
obtain the regulatory approvals required in order to consummate the Sale.
     15. Seller’s Covenants. Seller covenants as follows:
          (a) Activity in the Ordinary Course. From the date of this Agreement
until the Effective Time, Seller will conduct the business of the Branches
substantially in the same manner as previously conducted and will maintain the
Branches in the ordinary and usual manner. In addition, Seller will (1) use its
commercially reasonable efforts to preserve for Buyer the goodwill of its
customers and others doing business with the Branches and maintain and preserve
intact its relationships with the Branches’ personnel as the same now exists;
and (2) will maintain Seller’s normal and customary practices and procedures
regarding loan pricing, underwriting and recognition of charge-offs in a manner
consistent with past practice. Without the prior consent of Buyer, Seller will
not engage, with respect to the operation and conduct of business at the
Branches, in the following between the date of this Agreement and the Effective
Time:

-18-



--------------------------------------------------------------------------------



 



               (1) cause the transfer of Deposits from or to the Branches,
except upon the unsolicited request of a Branch customer in the ordinary course
of business and except for Deposits relating to trust or other fiduciary
accounts;
               (2) without Buyer’s prior written consent: (A) make any loan or
loan commitment which will constitute a Loan to be transferred to Buyer, except
loans and commitments made in the ordinary course of business and consistent
with past practices and safe and sound banking practices; (B) agree to any
extension of credit for any Loan that capitalizes or funds interest due
thereunder; or (C) agree to any renewal or material modification or amendment to
any Loan;
               (3) transfer to Seller’s other branches any of the Assets or
acquire or dispose of any furniture, fixtures or equipment for the Branches
other than pursuant to commitments made on or before the date of this Agreement
and except for replacement of furniture, fixtures and equipment and normal
maintenance and refurbishing in the ordinary course of business;
               (4) increase or agree to increase the salary, remuneration or
compensation of persons employed at the Branches other than with the consent of
the Buyer, and in accordance with Seller’s customary policies and/or bank-wide
changes consistent with past practices, or pay or agree to pay any uncommitted
bonus to the Employees other than regular bonuses based on historical practice;
               (5) enter into, amend or renew or extend any employment contract;
               (6) make any improvements to any of the Branches that requires
aggregate future payments in excess of $2,500 or enter into any new contract,
commitment, lease or other transaction relating to any of the Branches (other
than relating to obtainment of Landlord Consents and Estoppel Letters), without
the written consent of Buyer;
               (7) change any accounting procedures or practices;
               (8) offer any special rate promotions to customers of any of the
Branches (unless such promotions are offered generally at the other branches and
offices of Seller) or offer above-market rates on any Deposit Products;
               (9) change the products or services offered by Seller at the
Branches (except to the extent generally at the other branches and offices of
Seller), including, offering new deposit products or making any material changes
to its website or internet banking activities to the extent such changes
materially affect the Assets or the Deposits; or
               (10) take, or permit any affiliate to take, any action impairing
in any material respect Seller’s rights in any Deposits or Assets or waive any
material right, whether in equity or at law, that it has with respect to any
Loan (other than collection and work-out procedures undertaken in all material
respects in accordance with Seller’s normal and customary practices relating
thereto).

-19-



--------------------------------------------------------------------------------



 



          (b) Access to Information. Seller will give Buyer access during normal
business hours to the properties, documents, Leases, contracts and records
relating to the Branches as Buyer from time to time may reasonably request to
enable Buyer to investigate the business and properties of the Branches in
accordance with this Agreement, to prepare for an orderly transition following
the Effective Time and to prepare applications for the appropriate regulatory
approvals. Seller will not be required to breach any obligation of
confidentiality or violate any law, regulation or order regarding disclosure of
information or to reveal any proprietary information, trade secrets or marketing
or strategic plans.
          (c) Non-Solicitation of Business. During the period commencing on the
Effective Time and ending on the third (3rd) anniversary of the Effective Time
(the “Restricted Period”), Seller shall not, and shall cause its affiliates not
to, without the prior written consent of Buyer, maintain, establish or relocate
any branches, loan production offices or other facilities of Seller, including
automatic teller machines, within Brown County, Wisconsin. In addition, Seller
shall not, and shall cause its affiliates not to, conduct any marketing, media
or customer solicitation campaign that is targeted to induce customers whose
Deposits were assumed by Buyer or whose Loans were purchase by Buyer pursuant to
this Agreement to discontinue their account or business relationships with
Buyer; provided, however, that neither Seller nor any of its affiliates shall be
restricted from general advertising and marketing not specifically directed to
Brown County, Wisconsin or to the Branches’ customers and forwarding to the
Branches’ customers notices of the transactions contemplated by this Agreement
required by any governmental agency or by any law, rule or regulation, provided
that Seller will notify Buyer prior to delivering these notices.. Subject to the
foregoing limitations, Seller may take such actions as are required to service
any retained loans or previously established brokerage/investment accounts.
          (d) Insurance and Maintenance of Property. Seller will insure the
Branches’ property owned or leased by it against all ordinary insurable risks
required under the Leases, and will operate, maintain and repair this property
in a manner consistent with past practice. In the event a Branch is damaged or
destroyed by fire, flood, earthquake or other casualty, between the date hereof
and the Closing Date, Seller shall promptly notify Buyer in writing of such
damage or destruction and use its commercially reasonable efforts to repair such
damage or cause the Landlord for such Branch to rebuild such destroyed Branch as
soon as practicable solely through application of proceeds of insurance
coverage. If on the Closing Date the Branch has not been fully repaired or
replaced, then Seller shall assign any of Seller’s unexpended insurance proceeds
to Buyer. Notwithstanding the foregoing, in the event that the Branch is
materially damaged or destroyed (as determined in Buyer’s reasonable discretion)
as described above, Buyer will have the option to terminate this Agreement by
giving written notice of termination to Seller within fifteen (15) days of
Buyer’s receipt of written notice from Seller of such damage or destruction.
          (e) Compliance with Laws. Seller will comply with applicable laws,
statutes, ordinances, rules, regulations, guidelines, orders, arbitration
awards, judgments and decrees applicable to or binding on Seller or its
business.

-20-



--------------------------------------------------------------------------------



 



          (f) Fulfill Conditions. Seller will use its best efforts to fulfill
each of the closing conditions on or prior to the Effective Time, including, on
or before the Closing Date, securing any required consents to assign the Leases
to Buyer.
     16. Buyer’s Covenants. Buyer covenants as follows:
          (a) Buyer’s Applications for Approval. As soon as practicable
following the execution of this Agreement, but in no event later than thirty
(30) days from the date of this Agreement, Buyer will file applications as may
be required by the appropriate federal and state regulatory authorities for
approval to consummate the transaction contemplated by this Agreement. Buyer
promptly will furnish Seller with copies of written communications filed with or
received from any governmental agency in connection with the transaction
contemplated by this Agreement.
          (b) Use of Seller’s Name. Buyer understands and agrees that it does
not have any rights to the use of Seller’s name.
          (c) Fulfill Conditions. Buyer will use its best efforts to fulfill
each of the closing conditions on or prior to the Effective Time.
     17. Further Assurances. Seller will deliver to Buyer other written
documents, instruments, releases or otherwise as Buyer reasonably may require to
effectuate the provisions of this Agreement, including effectuating the proper
transfer of the Assets and Deposits. Seller will bear the cost of preparing any
such transfer documents and Buyer will bear all other costs with respect to
these documents, including filing costs, recording fees and transfer fees.
     18. Best Efforts. Buyer and Seller will use their best efforts in good
faith to: (a) furnish information as may be required in connection with the
preparation of the applications with and notifications to federal and state
regulatory authorities; (b) ensure that prior to and following the Effective
Time the transaction contemplated by this Agreement is completed in an orderly
and efficient manner; and (c) take all action necessary or desirable to permit
consummation of the transactions contemplated by this Agreement at the earliest
possible date, including satisfying any conditions imposed by regulatory
authorities in connection with the approval of the transactions contemplated by
this Agreement; provided, however, that Buyer shall have no obligation to accept
nonstandard conditions or restrictions imposed by such regulatory authorities.
Neither Buyer nor Seller will take any action that would substantially impair
the prospects of completing the transaction contemplated by this Agreement.
     19. Confidentiality. Neither Buyer nor Seller will use any information
obtained pursuant to this Agreement for any purpose unrelated to this Agreement.
Both parties will hold in confidence all information and documents obtained
pursuant to this Agreement, and will request confidential treatment before any
information or documents are submitted in connection with any application for
regulatory approval, unless the information otherwise becomes publicly available
other than through the actions of the other party or if a party determines that
the information or document is required by law to be disclosed, in which case
that party will notify the other of the impending disclosure. In the event the
Sale is for any reason not consummated,

-21-



--------------------------------------------------------------------------------



 



all confidential information received by Buyer or Seller promptly will be
returned to the other party without retaining any copies.
     20. Conditions Precedent to Obligations of Buyer. The obligation of Buyer
to consummate the Sale will be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, all or any of which may be
waived by Buyer in whole or in part:
          (a) Performance of Covenants. Each of the acts and undertakings of
Seller to be performed or complied with at or prior to the Effective Time have
been performed in all material respects; provided; however, that each of such
acts and undertakings of Seller that contains an express materiality
qualification, shall have been performed or complied with in all respects at or
prior to the Closing.
          (b) Representations True at Closing. The representations and
warranties made by Seller are true and correct in all material respects on the
Closing Date with the same force and effect as though they were made on and as
of that time (except to the extent that they may become untrue or incorrect as a
result of actions or transactions of Seller made with the written consent of
Buyer); provided; however, that each of the representations and warranties that
contains an express materiality qualification, shall be true and accurate in all
respects on the Closing Date.
          (c) Certified Resolutions. Seller has furnished Buyer will a certified
copy of the resolutions adopted by its Board of Directors authorizing the Sale.
          (d) Regulatory Approvals and Other Consents. Buyer and Seller have
received all necessary federal and state regulatory approvals for the Sale, and
any applicable waiting periods in the approvals have elapsed without challenge.
All other necessary consents and approvals, the absence of which will have an
adverse effect on Buyer’s rights under this Agreement or which result in the
termination or loss of any right material to the business of Seller, have been
received by Buyer, including specifically the Landlord Estoppel Letter and the
Landlord Consent to Assignment for each of the Leases.
          (e) Material Adverse Effect. From the date hereof to the Effective
Time, there shall be and have been no change that would have or would reasonably
be expected to have a material adverse effect with respect to the Deposits, the
Assets or the Branches.
          (f) No Injunction. No court or governmental agency of competent
jurisdiction has enjoined, restrained or prohibited the consummation of the
Sale.
          (g) Certificate of Compliance. An officer of Seller has executed a
certificate, dated as of the Closing Date, certifying that the conditions in
(a), (b), (c) and (d) of this Section have been satisfied.
     21. Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the Sale will be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, all or any of which may be
waived by Seller in whole or in part:

-22-



--------------------------------------------------------------------------------



 



          (a) Performance of Covenants. Each of the acts and undertakings of
Buyer to be performed or complied with at or prior to the Effective Time have
been performed in all material respects provided; however, that each of such
acts and undertakings of Buyer that contains an express materiality
qualification, shall have been performed or complied with in all respects at or
prior to the Closing.
          (b) Representations True at Closing. The representations and
warranties made by Buyer are true and correct in all material respects on the
Closing Date with the same force and effect as though they were made on and as
of that time (except to the extent that they may become untrue or incorrect as a
result of actions or transactions of Buyer made with the written consent of
Seller) provided; however, that each of the representations and warranties that
contains an express materiality qualification, shall be true and accurate in all
respects on the Closing Date..
          (c) Certified Resolutions. Buyer has furnished Seller with a certified
copy of the resolutions adopted by its Board of Directors authorizing the Sale.
          (d) Regulatory Approvals and Other Consents. Buyer and Seller have
received all necessary federal and state regulatory approvals for the Sale, and
any applicable waiting periods in the approvals have elapsed without challenge.
All other necessary consents and approvals, the absence of which have an adverse
effect on Seller’s rights under this Agreement or which result in the
termination or loss of any right material to the business of Seller, have been
received by Seller. Each of the Landlords under the Leases has executed the
Landlord Estoppel Letter, and the Landlord Consent to Assignment, and Buyer has
executed the Assignment of Leases.
          (e) No Injunction. No court or governmental agency of competent
jurisdiction has enjoined, restrained or prohibited the consummation of the
Sale.
          (f) Certificate of Compliance. An officer of Buyer has executed a
certificate, dated as of the Closing Date, certifying that conditions (a), (b),
(c), (d) and (e) of this Section have been satisfied.
     22. Termination by the Parties. This Agreement may be terminated by the
parties in any of the following ways: (a) at any time on or prior to the Closing
Date by the mutual written consent of Buyer and Seller; (b) by Buyer in writing
if any of the conditions in Section 20 have not been satisfied or waived in
writing by Buyer as of the date which is one hundred and eighty days from the
date hereof (the “Termination Date”) (other than through the failure of Buyer to
comply with its obligations under this Agreement); (c) by Seller in writing if
any of the conditions in Section 21 have not been satisfied or waived in writing
by Seller as of the Termination Date (other than through the failure of Seller
to comply with its obligations under this Agreement); (d) by Seller or Buyer in
writing at any time after any regulatory authority (which may include the
Federal Deposit Insurance Corporation, Office of the Comptroller of the Currency
and Office of Thrift Supervision) has denied any application of Seller or Buyer
for approval of the Sale and any appeals have been exhausted; (e) by Buyer as
provided in Section 4, Section 5(a) or Section 15(d), (f) by Seller in writing
if, as of the Closing Date, Accepted Loans and Additional Accepted Loans as
shown on Exhibit C, Parts I and II, fail to equal or exceed the amount stated in
Section 1(a)(6) and Buyer has failed to comply with the provisions of Section

-23-



--------------------------------------------------------------------------------



 



1(b), unless the failure of the Loans to equal or exceed such amount results
from the repayment or refinancing of any Loans prior to Closing by the borrowers
thereunder, or (g) by Seller or Buyer in writing if the Sale has not been
consummated by the Termination Date (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein).
     23. Effect of Termination. If this Agreement is terminated, it will become
void and neither party will have any further liability or obligation with
respect to this Agreement, except as otherwise provided in this Agreement or
except and to the extent termination results from the breach by a party of any
of its representations, warranties or covenants and except that neither party
will be relieved of its obligations under Sections 19 and 23. If this Agreement
is terminated, even if any of the Landlords under the Leases has consented to an
Assignment of Leases, such Assignment of Leases shall be terminated.
     24. Survival of Representations and Warranties. The representations and
warranties in this Agreement will survive the Closing Date as follows: (a) in
the case of a fraudulent breach of a representation or warranty, indefinitely;
(b) in the case of a claim based upon a breach of a representation or warranty
pertaining to taxes, for a period equal to the applicable statute of
limitations; and (c) in the case of all other claims, including those based upon
the inaccuracy or breach of a representation or warranty as they relate to the
Assets and the Deposits, for a period commencing on the Closing Date and ending
eighteen (18) months after the Closing Date. Nothing in this Section limits the
right of either Buyer or Seller to assert a claim for contribution or
indemnification against the other party as a result of a claim brought by a
third party against Buyer or Seller, provided that any claim for contribution or
indemnification will be brought within one year from the date the third party’s
action is commenced.
     25. Indemnification.
          (a) Seller. Seller will indemnify and hold Buyer harmless from and
against any loss, cost, expense or other damage (including attorneys’ fees,
costs and expenses) resulting from, arising out of, or incurred with respect to:
(1) the breach of a representation or warranty made by Seller in this Agreement
or in any document delivered pursuant to this Agreement; (2) the breach of a
covenant made by Seller in this Agreement; (3) any debts, obligations, contracts
and liabilities of Seller not assumed by Buyer; or (4) claims asserted against
Buyer by a third party as a result of any acts or omissions of Seller prior to
the Effective Time.
          (b) Buyer. Buyer will indemnify and hold Seller harmless from and
against any loss, cost, expense or other damage (including attorneys’ fees,
costs and expenses) resulting from, arising out of, or incurred with respect to:
(1) the breach of a representation or warranty made by Buyer in this Agreement
or in any document delivered pursuant to this Agreement; (2) the breach of a
covenant made by Buyer in this Agreement; or (3) any debts, obligations,
contracts or liabilities of Seller assumed by Buyer pursuant to this Agreement,
unless the loss, cost, expense or other damage occurred as a result of an act or
omission which occurred prior to the Effective Time.

-24-



--------------------------------------------------------------------------------



 



          (c) Claims. Any claim for indemnification under this Section must be
asserted within the applicable survival period, and if not asserted within that
period the right to assert the claim will lapse. Except for claims asserted by a
third party, the indemnifying party will not have any liability for a claim
until the aggregate amount of the liability of the indemnifying party for all
claims hereunder exceeds $25,000, at which time that party will have liability
for the amount of the claim exceeding $25,000 and all additional claims made
thereafter. In no event will Seller’s liability for indemnification exceed the
sum of the amounts listed in Section 3(a)(3) through (6).
          (d) Exclusive Remedy. The indemnification provided by this Section is
the sole and exclusive remedy with respect to any claim of any party to this
Agreement against any other party to this Agreement in connection with the Sale,
and the remedy provided in this Section will be in lieu of any other claims or
actions that might otherwise have been available at law or in equity.
     26. Defense of Claims. If any third party asserts a claim against Buyer
which, if successful, would entitle Buyer to indemnification under this
Agreement, Buyer will give notice of the claim to Seller and Seller will have
the right to assume the defense of the claim at its expense with counsel
reasonably satisfactory to Buyer, provided Seller diligently pursues the defense
of the claim. If Seller does assume the defense, it will indemnify and hold
Buyer harmless from and against any and all losses, damages and liabilities
caused by or arising out of any settlement or judgment of such claim. In
addition, Buyer will have the right to participate in the defense of the claim
at its expense, in which case Seller will cooperate in providing information to
and consulting with Buyer about the claim and Seller will not consent to the
entry of judgment or enter into any settlement without the prior written consent
of Buyer. If Seller does not assume the defense of the claim, Buyer may defend
against and/or settle the claim in the manner and on the terms as it in good
faith deems appropriate and will be indemnified for the amount of any judgment
or settlement and for all losses or expenses, legal or otherwise, incurred in
connection with the defense and/or settlement of the claim. Failure by Seller to
give written notice to Buyer of its election to defend the claim within thirty
(30) days after written notice of the claim is given to Seller by Buyer will be
deemed a waiver of Seller’s right to defend the claim.
     27. Public Announcements. Seller and Buyer will agree as to the timing,
form and substance of any press release relating to the Sale, provided that
nothing will prohibit either party from making any disclosure which it deems
necessary to comply with applicable law.
     28. Exhibits. On or before the date of this Agreement, Seller will provide
Buyer with certain information related to the business of the Branches, attached
to this Agreement as exhibits and incorporated in this Agreement by reference.
     29. Brokers. Buyer and Seller each represent and warrant that all
negotiations relative to the Sale have been carried on without the intervention
of any third parties, except for Sandler O’Neill & Partners, LLP, the fees,
costs and expenses of which Seller shall be solely liable.

-25-



--------------------------------------------------------------------------------



 



     30. Payment of Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear and pay all costs and expenses incurred by it or
on its behalf in connection with the Sale, including expenses incurred in
connection with regulatory approvals or for any notices to the Branches’
customers.
     31. Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter of the Sale and supersedes
all negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the parties.
     32. Amendments. No amendment, change, modification or waiver of any of the
terms of this Agreement are effective unless made in writing and executed by
both parties.
     33. Assignment. This Agreement is binding upon, and will inure to the
benefit of, the parties and their respective successors and permitted assigns,
but neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by either party without the prior written consent
of the other.
     34. Addresses for Notice. All communications provided for under this
Agreement must be in writing and will be deemed given when delivered personally,
telecopied (with confirmation) or mailed by registered or certified mail (return
receipt requested) to the other party at the following address (or such other
address as specified in writing):

          If to Seller: with a copy to:
 
       
 
  AnchorBank, fsb   W. Charles Jackson
 
  c/o Mark D. Timmerman   Michael Best & Friedrich, LLP
 
  25 Main Street   100 East Wisconsin Avenue
 
  Madison, WI 53703   Milwaukee, WI 53202
 
  Fax: (608) 252-8783   Fax: (414) 277-0656
 
        If to Buyer: with a copy to:
 
  Nicolet National Bank Sarah M. Bernstein
 
  c/o Michael E. Daniels   Barack Ferrazzano et al
 
  111 North Washington Street   200 W. Madison Street, Suite 3900
 
  P.O. Box 23900   Chicago, IL 60606
 
  Green Bay, WI 54305-3900   Fax: (312) 984-3150
 
  Fax: (920) 617-5599    

     35. Counterparts. This Agreement and all other documents executed in
connection with the Sale may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     36. Severability. If any provision contained in this Agreement becomes
illegal, null or void or against public policy, the remaining provisions will
not be affected.

-26-



--------------------------------------------------------------------------------



 



     37. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Wisconsin.
[Signature Page Follows]

-27-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first written above.

                      SELLER       BUYER     AnchorBank, fsb       Nicolet
National Bank    
 
                   
By:
          By:        
 
                   
Name:
  Mark Timmerman       Name:        
 
                   
Title:
  President       Title:        
 
                   

-28-



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS
A. Description of Branches
B. Description of Fixtures and Equipment
C. Loans
D. Deposits (as of a date within two (2) days of the Agreement)
E. Form of Landlord Estoppel Letter (to be agreed by Buyer and Seller within
thirty (30) days after execution of the Agreement)
F. Form of Landlord Consent to Assignment of Leases (to be agreed by Buyer and
Seller within thirty (30) days after execution of the Agreement)
G. Form of Bill of Sale and Receipt
H. Form of Assignments

 



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF BRANCHES
The “Branches” shall be defined as follows:
AnchorBank, fsb Ashwaubenon Office
2363 Holmgren Way
Green Bay, WI 54304
AnchorBank, fsb Bellevue Office
2082 Monroe Road
De Pere, WI 54115
AnchorBank, fsb De Pere Office
1610 Lawrence Drive
De Pere, WI 54115
AnchorBank, fsb Howard Office
2380 Dousman Street, Suites 100 and 200
Green Bay, WI 54303-3300
The “Real Estate” shall be defined as follows:
The leasehold interest owned by Seller in the real estate on which the Branches
are located, which leasehold interest arises out of the Leases for the Branches.
The “Leases” shall be defined as follows:
The Lease for the Ashwaubenon Office:
Lease between Holmgren Way Investments, LLC as Landlord and AnchorBank, fsb as
Tenant, dated January 22, 2007, including Easements with Covenants and
Restrictions Affecting Land, and Amendment to Lease Agreement dated March 30,
2007, Second Amendment to Lease Agreement dated October 16, 2007, and Rent
Commencement Agreement dated November 11, 2007.
The Lease for the Bellevue Office:
Lease between Land Gallery, LLC as Landlord and Anchorbank, fsb as Tenant dated
March 10, 2004, September 2, 2004 Rent Commencement Letter, and First Amendment
to Lease dated may 30, 2008.
The Lease for the DePere Office:
Lease between John Walsh as Landlord and Anchorbank, fsb as Tenant dated
June 28, 2005, Rent Commencement Letter dated December 13, 2005, and First
Amendment to Lease dated May 30, 2008.

 



--------------------------------------------------------------------------------



 



The Lease for the Howard Office: Retail Branch:
Lease dated March 9, 2001 between BLP Holdings III, LLC as Landlord and
AnchorBank, fsb as Tenant for Suite 100, and First Amendment to Lease Agreement
effective July 13, 2001.
Lease Agreement for Howard Office- Commercial Lending:
Lease dated March 9, 2001 between BLP Holdings III, LLC as Landlord and
AnchorBank, fsb as Tenant for Suite 200, and First Amendment to Lease Agreement
effective July 13, 2001.

 



--------------------------------------------------------------------------------



 



Exhibit B
DESCRIPTION OF FIXTURES AND EQUIPMENT

 



--------------------------------------------------------------------------------



 



Exhibit C
LOANS
See Attached Schedules — Part I and Part II

 



--------------------------------------------------------------------------------



 



Exhibit D
DEPOSITS
See Attached Schedule

 



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF LANDLORD ESTOPPEL LETTER
(to be agreed by Buyer and Seller within thirty (30) days after execution of the
Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF LANDLORD CONSENT TO ASSIGNMENT
(to be agreed by Buyer and Seller within thirty (30) days after execution of the
Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF BILL OF SALE AND RECEIPT
BILL OF SALE
     BILL OF SALE, dated as of                     , 2010, from AnchorBank, fsb,
a federal savings bank (“Seller”), to Nicolet National Bank, a national banking
association (“Buyer”).
     1. Pursuant to the Branch Sale Agreement dated as of May 4, 2010 between
Buyer and Seller (the "Agreement”) and without recourse, representation or
warranty except as provided in the Agreement, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller hereby sells, assigns, transfers, conveys and delivers to Buyer and its
successors and assigns, the Assets, free and clear of all liens, charges and
encumbrances, (except as defined in the Agreement).
     2. The property and rights herein transferred and assigned shall be
construed to be in addition to any other assignment or transfer of property or
rights made by Seller to Buyer on this date and the effect to be given this
instrument shall be cumulative with, and not in limitation of, any other rights
that have heretofore been granted by Seller to Buyer.
     3. Seller hereby agrees that it, from time to time, at the request of Buyer
and without further consideration, will execute and deliver such further
instruments of conveyance, transfer and assignment and will take such other
action as Buyer may reasonably request in order to effectively convey and
transfer to Buyer the Assets.
     4. This instrument shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.
     5. This Bill of Sale may be executed in two or more counterparts, each of
which shall be an original, but such counterparts shall together constitute one
and the same agreement.
     IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its
duly authorized officer as of the day and year first written above.

                  ANCHORBANK, FSB    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



RECEIPT
     Delivery and receipt of the Assets, as defined above, is hereby
acknowledged as of                     , 2010.

                  NICOLET NATIONAL BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Exhibit H
FORMS OF ASSIGNMENTS
ASSIGNMENT AND ASSUMPTION OF ACCOUNTS AGREEMENT
     This Assignment and Assumption of Accounts Agreement is made and entered
into as of                     , 2010, by and between AnchorBank, fsb, a federal
savings bank (“Seller”), and Nicolet National Bank, a national banking
association (“Buyer”).
R E C I T A L S:
     A. Seller and Buyer have entered into a Branch Sale Agreement dated as of
May 4, 2010 (the “Agreement”).
     B. In accordance with the terms and conditions of the Agreement, Seller
desires to assign and Buyer desires to assume the Deposits (as defined in the
Agreement), a schedule of which Deposits is attached as Exhibit A hereto and
hereby made a part hereof.
     C. Seller and Buyer have obtained all corporate, governmental, regulatory
and other approvals required in connection with the consummation of the
transactions contemplated by the Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated herein by this reference, and the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:
     1. Capitalized terms used but not defined herein shall have the meanings
set forth in the Agreement.
     2. All in accordance with the provisions of the Agreement and without
recourse, representation or warranty except as provided in the Agreement,
effective as of the Effective Time, Seller hereby assigns to Buyer, and Buyer
hereby assumes the Deposits.
     3. By execution hereof, Buyer agrees, effective as of the Effective Time,
to be bound by all of the terms, covenants and conditions of the agreements
creating the Deposits (the “Deposit Agreements”) and Buyer agrees to assume and
thereafter discharge, pay in full and perform all of Seller’s obligations,
duties and liabilities relating to the Deposits, as set forth in the Deposit
Agreements from and after the Effective Time.
     4. As of the Effective Time, all of the Deposits shall become deposit
liabilities of Buyer of the same amount, terms, rate and maturity.
     5. Nothing contained herein or in the Agreement shall preclude Buyer from
changing the terms or rates with respect to the Deposits after the Effective
Time if it may lawfully do so.

 



--------------------------------------------------------------------------------



 



     6. This Assignment and Assumption of Accounts Agreement may be executed in
two or more counterparts, each of which shall be an original, but such
counterparts shall together constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption of Accounts Agreement to be executed by their respective duly
authorized officers as of the day and year first written above.

                  ANCHORBANK, FSB    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NICOLET NATIONAL BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LOANS AGREEMENTS
     This Assignment and Assumption of Loans Agreements is made and entered into
as of                     , 2010, by and between AnchorBank, fsb, a federal
savings bank (“Seller”), and Nicolet National Bank, a national banking
association (“Buyer”).
RECITALS
     A. Seller and Buyer have entered into a Branch Sale Agreement dated as of
May 4, 2010 (the “Agreement”).
     B. In accordance with the terms and conditions of the Agreement, Seller
desires to sell and assign and Buyer desires to purchase and assume the loans
set forth on Exhibit A attached hereto (the “Loans”), which Exhibit A is hereby
incorporated herein by reference.
     C. Seller and Buyer have obtained all corporate, governmental, regulatory
and other approvals required in connection with the consummation of the
transactions contemplated by the Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated herein by this reference, and the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:
     Capitalized terms used but not defined herein shall have the meanings set
forth in the Agreement.
1. Capitalized terms used but not defined herein shall have the meanings set
forth in the Agreement.
2. All in accordance with the provisions of the Agreement and without recourse,
representation or warranty except as provided in the Agreement, effective as of
the Effective Time, Seller hereby sells, transfers and assigns to Buyer, and
Buyer hereby purchases from Seller, all of Seller’s right, title and interest in
and to the Loans.
3. By execution hereof, Buyer agrees, effective as of the Effective Time, to be
bound by all of the terms, covenants and conditions of the agreements creating
the Loans (the “Loan Agreements”) and Buyer agrees to discharge the duties and
obligations of Seller with respect to the Loan Agreements.
4. As of the Effective Time, all of the Loans shall become loans of Buyer of the
same amount, terms, rate and maturity.
5. Nothing contained herein or in the Agreement shall preclude Buyer from
changing the terms or rates with respect to the Loans after the Effective Time
if it may lawfully do so.

 



--------------------------------------------------------------------------------



 



6. This Assignment and Assumption of Loans Agreements may be executed in two or
more counterparts, each of which shall be an original, but such counterparts
shall together constitute one and the same agreement.
(Signature page to follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption of Loans Agreements to be executed by their respective duly
authorized officers as of the day and year first written above.

                  ANCHORBANK, FSB    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NICOLET NATIONAL BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Assignment, Transfer and Appointment of
Successor Custodian for Individual Retirement Accounts
     This Assignment, Transfer and Appointment of Successor Custodian for
Individual Retirement Accounts is made and entered into as of
                    , 2010, by and between AnchorBank, fsb, a federal savings
bank (“Seller”), and Nicolet National Bank, a national banking association
(“Buyer”).
RECITALS
     A. Seller and Buyer have entered into a Branch Sale Agreement dated as of
May 4, 2010 (the "Agreement”).
     B. In accordance with the terms and conditions of the Agreement, Seller
desires to assign and Buyer desires to assume the custodianship of the
Individual Retirement Accounts (including Roth IRAs) set forth on Exhibit A
attached hereto (the “Acquired IRAs”), which Exhibit A is hereby incorporated
herein by reference.
     C. Seller and Buyer have obtained all corporate, governmental, regulatory
and other approvals required in connection with the consummation of the
transactions contemplated by the Agreement.
AGREEMENTS
     Now, Therefore, in consideration of the foregoing premises, which are
incorporated herein by this reference, and the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

  1.   Capitalized terms used but not defined herein shall have the meanings set
forth in the Agreement.     2.   All in accordance with the provisions of the
Agreement and without recourse, representation or warranty except as provided in
the Agreement, effective as of the Effective Time, Seller hereby assigns to
Buyer, and Buyer hereby assumes the custodianship of, the Acquired IRAs and all
of the records, files, correspondence and documentation relating to the Acquired
IRAs.     3.   Seller hereby resigns as custodian and appoints Buyer as
successor custodian of the Acquired IRAs, effective as of the Effective Time.  
  4.   Seller hereby agrees that it will, from time to time at the request of
Buyer and without further consideration, execute and deliver such further
instruments of resignation or appointment and will take such other action as
Buyer may reasonably request in order to effectively resign as custodian of the
Acquired IRAs and appoint Buyer as successor custodian of the Acquired IRAs.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment,
Transfer and Appointment of Successor Custodian for Individual Retirement
Accounts to be executed by their respective duly authorized officers as of the
day and year first written above.

                  ANCHORBANK, FSB    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NICOLET NATIONAL BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 